DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a first embodiment of a wound closure system, classified in A61F13/00068.
II. Claim 19, drawn to a second embodiment of a wound closure system, classified in A61L15/44.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related wound closure systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions of I and II are drawn to different embodiments of a wound closure system that are considered to be mutually exclusive due to the fact that the embodiment of invention I is drawn to a wound closure system that comprises a series of pre-filled microtubules that are sealed within the system. The embodiment of invention II is drawn to a materially different 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
This application contains claims directed to the following patentably distinct species  
Species A: Figures 1-10, and 13-16B drawn to a first embodiment of the wound closure system comprising series of pre-filled, sealed microtubules located within the system.
Species B: figures 11a-12 drawn to a second embodiment of the wound closure system comprising a series of empty microtubules comprising a port for injecting medicament within the microtubules.
The species are independent or distinct because the invention of Species B requires a port for injection of medicament which is not required by the invention of Species A. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
A) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
B) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Amir Bishar on 1/31/2022 a provisional election was made without traverse to prosecute the invention of Invention I and Species A, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 19 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney, Amir Bishar on 02/03/2022.
The application has been amended as follows: 
Claim 1) (currently amended) A surgical incision drape, comprising: 
a substantially flat, flexible areal substrate having an upper side and an opposing tissue-facing side, a longitudinal axis and a pressure sensitive adhesive disposed on the tissue-facing side; and 
at least one hollow microtubular compartment containing a flowable medical agent, wherein said hollow microtubular compartment is positioned to intersect the longitudinal axis and is embedded into or positioned on the substrate;
wherein said at least one hollow microtubular compartment is frangible
wherein said at least one hollow microtubular compartment is a plurality of hollow microtubular compartments arranged side by side with respect to the longitudinal axis and positioned across the longitudinal axis so that each of said hollow microtubular compartments crosses the longitudinal axis.
Claim 2) (canceled)
Claim 3) (currently amended) The surgical incision drape of claim [[2]] 1, wherein said plurality of hollow microtubular compartments is arranged in a spiral configuration and is crossing said longitudinal axis at least 4 times.
Claim 4) (canceled)
Claim 5) (currently amended) The surgical incision drape of claim [[4]] 1, wherein said plurality of hollow microtubule compartments comprises at least eight 
Claim 6) (currently amended) The surgical incision drape of claim [[4]] 1, wherein said plurality of hollow microtubular compartments is linear, angular, U-shaped, or V-shaped.
Claim 7) (currently amended) The surgical incision drape of claim [[4]] 1, wherein said plurality of hollow microtubular compartments comprise:
a capillary central portion having a smaller diameter, said capillary central portion proximal and at least partially over the longitudinal axis, and 
a larger diameter peripheral portion which is distal from the longitudinal axis.
Claim 8) (currently amended) The surgical incision drape of claim [[4]] 1, wherein said plurality of hollow microtubular compartments are all connected together to a peripheral channel which is distal from the longitudinal axis and generally parallel to the longitudinal axis.
Claim 9) (currently amended) The surgical incision drape of claim [[4]] 1, wherein said surgical incision drape further comprises a  plurality of hollow microtubular compartments that do not intersect the longitudinal axis and are interconnected with said plurality of hollow microtubular compartments forming a grid.
Claim 10) (currently amended) The surgical incision drape of claim 8, wherein said peripheral channel terminates in a bulb positioned on a periphery of said surgical incision drape and containing said flowable medical agent, 
wherein said bulb is elastic and contains said flowable medical agent under pressure.
Claim 11) (currently amended) The surgical incision drape of claim [[4]] 1, wherein said plurality of hollow microtubular compartments comprise:
a smaller diameter microtubular compartments configured for slow release of the flowable medical agent; 
and a larger diameter microtubular compartments configured for faster release of the flowable medical agent, wherein said smaller diameter microtubular compartments are interspersed or disposed interdigitally with said larger diameter microtubular compartments.
Claim 12) (currently amended)  The surgical incision drape of claim [[4]] 1, wherein said plurality of hollow microtubular compartments comprise: 
a first type microtubular compartments containing a high viscosity formulation of said flowable medical agent and configured for slow release of the flowable medical agent; 
and a second type microtubular compartments containing a low viscosity formulation of said flowable medical agent and configured for fast release of the flowable medical agent; 
wherein said first and second type microtubular compartments are interspersed or disposed interdigitally with each other.
Claim 13) (currently amended) The surgical incision drape of claim [[4]] 1, wherein said plurality of hollow microtubular compartments comprise:
a first type microtubular compartments containing a first agent; and a second type microtubular compartments containing a second agent; 
wherein said first and second type microtubular compartments are interspersed or disposed interdigitally with each other.
Claim 14) (currently amended) The surgical incision drape of claim 13, wherein said first type microtubular compartments containing the first agent are configured for fast release of the first agent; 
and the second type microtubular compartments containing the second agent are configured for slow release of the second agent
Claim 15) (currently amended) A method of using the surgical incision drape of claim 1, comprising the steps of: 
positioning the surgical incision drape on a tissue with the tissue-facing side facing towards the tissue and in contact with the tissue; 
orienting the longitudinal axis generally along the expected incision line; 
adhering the surgical incision drape to the tissue via the pressure sensitive adhesive; 
performing a surgical incision of the tissue through the surgical incision drape, in the process cutting or severing at least one of the plurality of hollow microtubular compartments thus opening at least one of the plurality of hollow microtubular compartments; and 
allowing the flowable medical agent to leach or ooze from of the plurality of hollow microtubular compartments onto edges of a tissue wound formed by said incision.
Claim 16) (currently amended) wherein leaching or oozing of up to flowable medical agent from the at least one microtubular compartment is configured for release within 
Claim 17) (currently amended) The surgical incision drape of claim 1, wherein said flowable medical agent comprises antimicrobial agent, antibacterial agent, antibiotic, antiviral, triclosan, chlorohexidine gluconate, polyhexamethylene biguanide, or combinations thereof.

Claim 18) (currently amended) The surgical incision drape of claim [[4]] 1, wherein said plurality of hollow microtubular compartments comprise individual sealed microfluidic channels formed directly in said substrate.
Claim 19) (canceled)
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the subject matter not disclosed either singly or in combination is: “wherein said at least one hollow microtubular compartment is a plurality of hollow microtubular compartments arranged side by side with respect to the longitudinal axis and positioned across the longitudinal axis so that each of said hollow microtubular compartments crosses the longitudinal axis”.
The closest art of record is that of Touati (US 2013/0284186 A1) which discloses “A surgical incision drape (1; see [0083]; see figure 1a), comprising: 
a substantially flat, flexible areal substrate (3, 4a; see [0088]; see figure 2) having an upper side and an opposing tissue-facing side (see figure 3), a longitudinal axis (see figure 1a) and a pressure sensitive adhesive disposed on the tissue-facing side (see [0086]); and 
at least one hollow microtubular compartment (7a; see [0103]; see figures 2 and 4) containing a flowable medical agent (see [0103]), wherein said hollow microtubular compartment (7a) is positioned to intersect the longitudinal axis (see Figure 2 that 7a is positioned along a longitudinal axis indicated by A-A) and is embedded into or positioned on the substrate (3, 4a; see figure 4);
wherein said at least one hollow microtubular compartment is frangible (7a; see [0104] in reference to 7a being porous and thus is capable of being broken easily and thus is frangible)”. 
Touati fails to disclose ““wherein said at least one hollow microtubular compartment is a plurality of hollow microtubular compartments arranged side by side with respect to the longitudinal axis and positioned across the longitudinal axis so that each of said hollow microtubular compartments crosses the longitudinal axis”, further it would appear that such a configuration with frangible microtubular elements positioned side by side are not explicitly taught or made obvious in the instant art. 
Claims 3, and 5-18 contain allowable subject matter insofar as they depend from claim 1, and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754